Citation Nr: 1409394	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  94-05 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability. 

2.  Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness and as secondary to nicotine dependence and cigarette smoking. 

3.  Entitlement to service connection for pain and swelling of the joints, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for a disability manifested by difficulty swallowing, to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for multiple chemical sensitivities, to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for a left hip disability, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1976, and from December 1990 to May 1991, including from December 1990 to April 1991 in Southwest Asia, with additional periods of active duty training in the National Guard. 

This case is before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of multiple Regional Offices (ROs) of the Department of Veterans Affairs (VA) that denied the claims enumerated above. The Board remanded the claims for additional development in April 2000, December 2003, July 2008, and July 2012. 

In February 2011, the Board issued a decision and remand that denied service connection for a psychiatric disorder, hemorrhoids, and a respiratory disorder. The Veteran appealed to the United States Court of Appeals for Veterans Claims. Pursuant to a November 2011 Joint Motion for Remand, the Court remanded the Board's decision that denied service connection for a psychiatric disorder, hemorrhoids, and a respiratory disorder, for readjudication in accordance with the Joint Motion. 

The February 2011 Board decision and remand also remanded the claims for service connection for a left hip disability, pain and swelling of the joints, headaches, a skin disability, a disability manifested by difficulty swallowing, and multiple chemical sensitivities, for additional development.  Following the February 2011 Board decision and remand, additional development was undertaken pursuant to the Board's remand instructions.

While additional medical evidence, to include VA examinations, was obtained with regard to the claim for service connection for a skin disability that has not yet been considered in a supplemental statement of the case, in light of the grant of that claim, there is no prejudice to the Veteran and the Board may proceed to decision.

The claim for service connection for a right hip disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over that claim, and it is referred to the AOJ for appropriate action. 

In January 2014, the representative filed a motion for extension of time to present additional evidence in the claim for service connection for a psychiatric disability.  However, as that claim is granted, that motion is moot and is dismissed.

The issues of entitlement to service connection for pain and swelling of the joints, headaches, a disability manifested by difficulty swallowing, and multiple chemical sensitivities are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's symptoms do not meet the criteria for a diagnosis of PTSD pursuant to DSM-IV criteria.

2.  Anxiety disorder clearly and unmistakably preexisted the Veteran's second period of active military service and the probative medical evidence shows that anxiety disorder was aggravated by the second period of active service.  

3.  Competent medical evidence indicates that the Veteran did not develop nicotine dependence during service. 

4.  The Veteran's respiratory disorder is attributable to chronic obstructive pulmonary disorder (COPD) and is unrelated to any period of active service or to any incident therein. 

5.  A left hip disability was not manifested in service or within the first post-service year; and the only medical opinions to address the etiology of the Veteran's current left hip disability weighs against the claim.  Arthritis was not shown within one year after separation.  

6.  The competent medical evidence of record shows that it is at least as likely as not that the Veteran's skin disability, diagnosed as dermatitis, is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an psychiatric disability, diagnosed as anxiety disorder, are met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013). 

2.  The criteria for service connection for a respiratory disability, to include as due to an undiagnosed illness disorder and as secondary to nicotine dependence and cigarette smoking, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

3.  The criteria for service connection for a left hip disability are not met.  Left hip arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a skin disability, diagnosed as dermatitis, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2002, July 2002, and June 2004.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Veteran's service medical records and all identified and authorized post-service medical records relevant to the issues on appeal have been requested or obtained.  According to the National Personnel Records Center (NPRC), the vast majority of the Veteran's service records from his first period of service were destroyed as a result of damage to the microfiche on which they were stored.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully providing the benefit of the doubt to the claimant. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Based on the NPRC's findings, the Board finds that further attempts to secure any additional service treatment records would be futile.  The Board's analysis has been undertaken with the heightened duty in mind.  The Veteran is in receipt of disability benefits from the Social Security Administration and those records have been obtained. VA has also obtained numerous examinations with respect to the claims decided herein, most recently in August and September 2012 pursuant to the Board's August 2012 remand instructions.  The Board finds that VA substantially complied with the Board's remand directives in further developing the claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141(1999).  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during that service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence that (1) the disease or injury existed prior to service, and (2) the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of the rebuttal standard attaches. VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2013).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation.  Rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Accordingly, a lasting worsening of the condition, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183 (1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disability

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013). 

Private and VA medical records starting in 1977 contain numerous diagnoses and treatment for psychiatric complaints, with diagnoses to include borderline personality disorder, anxiety disorder, adjustment disorder, panic disorder without agoraphobia, alcohol dependence, drug abuse, and depression.  

Service personnel records show that the Veteran served from December 1990 to April 1991 in Southwest Asia in support of Operation Desert Shield and Operation Desert Storm.

Following December 1990 to April 1991 service in Southwest Asia in support of Operation Desert Shield/Storm, VA medical records include a diagnosis of probable PTSD, rule out PTSD, and findings of symptoms consistent with PTSD.  A November 1993 VA PTSD examination report contained a diagnosis of PTSD.  VA medical records dated in April 1994 shows diagnoses of PTSD and panic attacks.  In June 1994 and December 1995, the Veteran was diagnosed with PTSD. 

On VA mental disorders examination in June 2007, the Veteran was diagnosed with anxiety disorder, not otherwise specified; and alcohol dependency, in remission for one year per his report.  The examiner opined that the Veteran clearly had a severe personality disorder but that typically personality disorders were considered to be characterological disorders that were longstanding in nature.  The examiner further opined that the Veteran's personality disorder was not likely related to service, but did not provide an opinion regarding the etiology of anxiety disorder. 

At a March 2009 VA mental disorders examination, the Veteran indicated a pre-military history of domestic problems and an abusive relationship with his father.  On examination, he was diagnosed with bipolar, anxiety, and personality disorders, that the examiner opined were not caused by or a result of his service.  The rationale provided was that the Veteran's mental disorders appeared to have pre-existed his service and were likely caused by events during his childhood and adolescence.  In an April 2010 addendum to the March 2009 VA mental disorders examination, the examiner opined that the Veteran's bipolar, anxiety, and personality disorders were less likely than not permanently aggravated by his service.  The rationale provided was that there was no evidence of record to suggest that the Veteran experienced events during his service that would have permanently aggravated his pre-existing mental health conditions.  It was more likely than not that the reported events preceding his service accounted for the entirety of the current nature and severity of his mental health conditions.

On VA mental disorders examination in December 2011, the examiner opined that the Veteran was malingering symptoms of a mental disorder, and determined that the Veteran did not meet the DSM-IV criteria for PTSD, or any Axis I disorder, other than substance abuse, and instead diagnosed Axis II personality disorder. 

An August 2012 VA PTSD examination report shows that a VA psychologist reviewed the claims file and the Veteran was examined.  The diagnosis was anxiety disorder, not otherwise specified (NOS), depressive disorder, NOS, history of polysubstance abuse, and personality disorder, NOS.  The psychologist noted that records prior to the Veteran's second period of service indicated that he was nervous.  The examiner discussed pertinent medical evidence of record, noting that the Veteran had previously been diagnosed with PTSD, and the Veteran's contentions as to his exposure to stressful events while serving in Southwest Asia.  However, based on examination, the Veteran was not able to provide symptoms to support a diagnosis of PTSD in contrast to a May 2012 VA examination report that concluded that the Veteran expressed all of the DSM-IV criteria for PTSD and major depressive disorder.  The psychologist further opined that all of the Veteran's diagnosed psychiatric disorders of anxiety disorder, depressive disorder, history of polysubstance abuse, and personality disorder, appeared to have existed prior to active duty service and that the Veteran's anxiety disorder was at least as likely as not exacerbated by his service in Desert Storm.  

In May 2013, a VA psychiatrist provided clarification of the August 2012 VA psychologist's opinion based on a review of the claims file and the VA medical records.  The VA psychiatrist opined that there was clear and unmistakable evidence that any current psychiatric disorder existed prior to active service, noting that in 1977, VA diagnosed the Veteran with anxiety disorder secondary to marital problems and that on enlistment physical examination in 1986, the Veteran checked "yes" to "nervous trouble of any sort."  The psychiatrist then opined that it was clear and unmistakable that any psychiatric disorder, other than PTSD, was not permanently aggravated beyond the natural progression of the disease as there was no treatment during either period of active service.  The psychiatrist concluded that if he had symptoms during that time, they were not severe enough during the service periods for him to seek help.  

Lay statements from the Veteran and a fellow service member show that while serving in Saudi Arabia during the Persian Gulf War, the Veteran worked with casualties and was present when missiles exploded overhead, creating fear of chemical weapons exposure, and fear of harm.

The Board finds that the preponderance of the evidence is against a finding that the Veteran meets the criteria for diagnosis of PTSD pursuant to DSM-IV.  While in May 2012, Dr. M.L.C. diagnosed PTSD and causally linked PTSD to the Veteran's exposure to traumatic events in Southwest Asia, as the May 2012 medical opinion is not from a VA psychiatrist or psychologist, the regulations governing service connection for PTSD based on a fear of hostile military or terrorist act are not applicable and the in-service stressors would need to be corroborated.  38 C.F.R. § 3.304(f)(3) (2013).  In contrast, the August 2012 VA examiner, who is a VA psychologist, provided a definitive finding that the Veteran does not meet the criteria for a PTSD diagnosis.  The Board notes that while some VA medical records show that the Veteran was diagnosed with PTSD, those records do not show that the diagnosis was made pursuant to the criteria found in DSM-IV, as required by regulation.  38 C.F.R. § 3.304(f) (2013).  Therefore, the Board finds that the provisions of 38 C.F.R. § 3.304(f) are not for application because it not at least as likely as not that a diagnosis of PTSD is warranted.  The August 2012 VA examiner specifically reviewed the DSM-IV criteria for a diagnosis of PTSD and found that the diagnosis was not warranted pursuant to the diagnostic criteria.  The Board finds that to be the most persuasive evidence and finds that the preponderance of the evidence is against a finding that a diagnosis of PTSD is warranted.

However, in the August 2012 VA examination report, the VA psychologist opined that the Veteran's pre-existing anxiety disorder was aggravated by service in Desert Storm.  That opinion was based on a comprehensive review of the Veteran's claims file and an in-person examination.  While the Board is aware of the unfavorable May 2013 VA supplemental opinion obtained from a VA psychiatrist, the Board assigns low probative value to that determination.  The May 2013 examiner's findings were based only on a review of the claims file rather than on examination of the Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board assigns greater weight to the August 2012 VA psychologist's opinion.  The August 2012 VA examiner reviewed the claims file, including the Veteran's service medical records, considered the Veteran's competent lay statements, and conducted a thorough examination of the Veteran.  Thereafter, the examiner opined that the Veteran's pre-existing anxiety disorder was aggravated by service in Desert Storm.  Prejean v. West, 13 Vet. App. 444 (2000).

Accordingly, the Board finds that service connection for a psychiatric disorder, diagnosed as anxiety disorder, is warranted.  Therefore, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Respiratory Disability

The Veteran contends that he started smoking cigarettes during service in Vietnam due to peer pressure, extreme mental and physical training, and sleepless nights. Additionally, he stated that while he had quit smoking prior to his deployment to Southwest Asia, he started smoking cigarettes again during his period of service from December 1990 to May 1991.  Alternatively, he has also attributed his respiratory disorder to an undiagnosed illness.

VA is prohibited from granting service connection for disability or death due to disease or injury attributable to the use of tobacco products during a veteran's active service for claims filed after June 9, 1998.  38 U.S.C.A. § 1103(a) (West 2002); see also 38 C.F.R. § 3.300(a) (2005).  However, because the Veteran's October 1997 claim, was received prior to the effective date of the statutory change, the claim is entitled to consideration under the law in effect before July 9, 1998. 

In 1993, VA's General Counsel held that direct service connection of disability may be established if the evidence establishes that injury or disease resulted from tobacco use in line of duty in the active military, naval, or air service.  The General Counsel issued a clarification to that opinion and stated that the opinion did not hold that service connection would be established for a disease related to tobacco use if the Veteran simply smoked in service.  Rather, the opinion held that any disability allegedly related to tobacco use which was not diagnosed until after service would not preclude establishment of service connection.  However, it must be demonstrated that the disability resulted from use of tobacco during service, and the possible effect of smoking before or after service must be taken into consideration.  VAOPGCPREC 2-93 (1993), 58 Fed. Reg. 42756  (1993). 

In addition, in May 1997, the VA General Counsel issued another opinion concerning claims for disability or death due to nicotine dependence caused by in-service tobacco use.  The General Counsel indicated that where there is also evidence of tobacco use after discharge from service, the two principal questions which must be answered in resolving a claim for benefits for tobacco-related disability or death secondary to nicotine dependence are: (1) whether the Veteran acquired a dependence on nicotine during service; and (2) whether nicotine dependence which arose during service may be considered the proximate cause of disability or death occurring after service.  If these questions are answered in the affirmative, service connection for the disability or death is warranted on a secondary basis.  VAOPGCPREC 19-97 (1997), 62 Fed. Reg. 37954  (1997). 

In the May 1997 General Counsel  Opinion, it was noted that in a May 5, 1997 memorandum, the Under Secretary for Health, relying upon criteria set forth in VAOPGCPREC 67-90, stated that nicotine dependence may be considered a disease for VA compensation purposes.  The General Counsel made the following statement:  assuming the conclusion of the Under Secretary for Health that nicotine dependence may be considered a disease for compensation purposes is adopted by adjudicators, secondary service connection may be established, under the terms of 38 C.F.R. § 3.310(a), only if a Veteran's nicotine dependence, that arose in service, and resulting tobacco use, may be considered the proximate cause of the disability or death which is the basis of the claim. VAOPGCPREC 19-97 (1997), 62 Fed. Reg. 37954 (1997).

For claims alleging secondary service connection for a current disease on the basis of nicotine dependence acquired in service, the claimant must provide medical evidence of a current disability, medical evidence that nicotine dependence arose in service, and medical evidence of a relationship between the current disability and the nicotine dependence.  Medical evidence tending to show that nicotine dependence arose in service may consist of a current diagnosis of nicotine dependence along with a physician's opinion with respect to that dependence having originated in service.  38 C.F.R. § 3.310(a) (2013); VAOPGCPREC 19-97 (1997), 62 Fed. Reg. 37,954 (1997). 

A May 1995 service treatment record indicates complaints of breathing and chest pain without any known medical cause.  It was noted that the Veteran had respiratory problems after he began taking medication for anxiety attacks. 

VA medical records dated in July 1990 show the Veteran's complaints of breathing problems diagnosed as subchondral thyroiditis.  In October 1990, he was diagnosed with bronchitis.  A November 1992 report includes a CT examination of the thorax that was negative for any evidence of a pulmonary nodule.  An April 1994 chest x-ray examination was negative.  The lungs and costophrenic angles were clear with a smooth and well-rounded diaphragm. 

On VA non-tuberculosis examination in December 1994, the Veteran complained of a sudden attack of shortness of breath and wheezing after his Persian Gulf service in 1991.  He also complained of coughing spells and indicated that he smoked one-half pack of cigarettes per day.  He was diagnosed with a probable allergy or asthma from exogenous materials. 

In his May 1996 substantive appeal, the Veteran claimed that after his Persian Gulf service he had breathing problems related to air pollution from burning oil and diesel fuel.  He also claimed that he was covered in a chemical that smelled of ammonia and almonds when a scud missile exploded overhead. 

VA medical records include a July 2002 report that shows a diagnosis of smoker's bronchitis.  At that time, the Veteran stated that he had smoked one and one-half packs of cigarettes per day since 1974.  A July 2003 VA medical record notes that the Veteran was a smoker, and persisted and a chest x-ray showed COPD.  In December 2003, he was diagnosed with an upper respiratory infection and tobacco dependence. 

On VA general medical examination in August 2007, the Veteran complained of respiratory difficulty since his return from the Persian Gulf.  He indicated that he was diagnosed with chronic obstructive pulmonary disease (COPD) and smoked only eight cigarettes per day.  The Veteran was diagnosed with COPD. 

On VA Gulf War examination in February 2009, the Veteran presented with a history of smoking one-half pack of cigarettes per day.  However, the examiner opined that the Veteran was very evasive and could not provide the number of years that he smoked.  A review of his records indicated that he actually smoked one and one-half package of cigarettes per day.  However, he denied any history of smoking prior to his service in the Persian Gulf.  Rather, the Veteran contended that he was exposed to chemicals from oil fires and had some breathing problems while stationed in the Persian Gulf.  On examination, which included a pulmonary function test, the Veteran was diagnosed with COPD, which the examiner opined was less likely due to any undiagnosed Gulf War illness or chemical exposure, smoke, or other inhalants.  The rationale provided was that a recent chest x-ray examination indicated emphysematous changes more likely caused by cigarette smoking.  The examiner also noted that the Veteran had normal chest x-ray and CT examinations of his chest immediately after his service.

In a September 2012 VA respiratory examination report, the VA examiner opined that the claimed condition of COPD was at least as likely as not incurred in or caused by the claimed in service injury, event, or illness.  The examiner did not provide a rationale for that opinion.

In an April 2013 VA examination report, the examiner determined that the available records provided sufficient information on which to prepare an opinion and that an examination would likely provide no additional relevant evidence.  The VA examiner opined that the Veteran less likely than not developed nicotine dependence during service.  The VA examiner further stated that it was less likely than not that the Veteran's minimal to mild COPD was caused by or was related to tobacco use solely during active duty service or to any part of his active duty service.  In fact, the Veteran's extensive use of lung irritants, such as marijuana, paint sniffing, hash, and coke, outweighed his plain tobacco use which had not seemed to escalate over time.  The examiner explained that the common denominator was addiction and personality disorder, due 50 percent to genetic predisposition and 50 percent to poor coping skills.  The VA examiner noted that the Veteran had a brother and a maternal grandfather with alcoholism.  In addition, it was well documented in January and February 1993 VA medical records that the Veteran began drinking at 16 years of age (genetic predisposition).  During that time, it was documented that the Veteran had abused alcohol, marijuana, benzodiazepines, coke, paint fumes, mushroom tea, LSD, and hash, and had heavy drug use.  Nicotine use was not a consequence of nicotine addiction, but in fact, just another substance.  The Veteran quit smoking for many years, but chose to restart using cigarettes, although it appeared mostly marijuana.  The VA examiner found that it was clearly noted during that admission time that the Veteran had borderline personality disorder which was really quite suspiciously spelled out in his life story (poor coping skills).  

Having carefully considered the Veteran's claim in light of the evidence of record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim, and the appeal is denied. 

There is no evidence in service of any nicotine dependence.  Moreover, there is no evidence of any respiratory disorder in service, including COPD.  Therefore, even if the Veteran did begin smoking in service, the evidence is against a finding that it led to the requisite nicotine dependence in service or to any chronic, identifiable lung pathology.  In fact, the April 2013 VA examiner specifically concluded that the Veteran did not have nicotine dependence.  There is no contrary competent evidence showing a diagnosis of nicotine dependence.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).   The evidence weighs against the appellant's theory of the case.  However, that does not end the inquiry.  The Board further finds that because the Veteran's complaints of respiratory problems are attributed to a known diagnosis of COPD, the presumption of service connection under 38 C.F.R. § 3.317 is not applicable.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2013).  The Board thus turns to the merits of the Veteran's claim on a direct basis. 

While the competent medical evidence shows that the Veteran now suffers from COPD, the preponderance of the evidence does not show that the current respiratory disability was incurred in or aggravated during service.

The record includes competent VA medical opinions that it is less likely than not that the Veteran's COPD was caused by or is related to his service and that the emphysematous changes are more likely caused by cigarette smoking or in the alternative to other lung irritants, such as marijuana, paint sniffing, hash, and coke.  The Board finds that the February 2009 and April 2013 VA examiners' opinions constitute probative evidence on the medical nexus question-based as they were on review of the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Furthermore, each examiner provided reasonable rationales in support of their opinions.  While a September 2012 VA respiratory examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in service injury, event or illness, there is no clear rationale in support of that opinion.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).   Therefore, the Board assigns little probative value to the September 2012 VA opinion.  

Furthermore, the evidence shows extensive smoking both in service and when not in service.  Therefore, the evidence does not show that any respiratory disorder is due solely to smoking during service.  The Board also finds that the Veteran's accounts of his smoking history are unreliable and less credible because he has been evasive and appears to have changed his subjectively provided smoking history in furtherance of his claim for benefits, attempting to minimize the smoking history.

The Board notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination of whether a respiratory disability is related to service requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Consequently, his statements do not constitute competent medical evidence in support of his claim.

Accordingly, the Board finds that the claim for service connection for a respiratory disability, to include as due to an undiagnosed illness disorder or secondary to nicotine dependence or cigarette smoking must be denied.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Hip Disability

The Veteran contends that his left hip was aggravated by his service, rendering him more susceptible to subsequent injury.  Specifically, the Veteran cites the heavy packs he was required to carry while serving in the Persian Gulf as the aggravating factor.

The evidence shows that the Veteran sustained a fracture of the right hip prior to his entry into active service in October 1974, at the age of 15.  The record also shows that he injured his right hip on several occasions thereafter, including in November 2003, as a result of a motor vehicle accident.

VA medical records from January 1990 to December 1992 are negative for complaints, findings, or diagnosis of a left hip disability.  

A February 1993 VA examination report is negative for complaints, findings, or diagnosis of any left hip disability.

A November 2003 VA medical record shows that the Veteran reported a history of a fractured right hip and pelvis.  Physical examination was negative for any findings, symptoms, or diagnosis of any left hip disability.  

In a March 2011 VA Gulf War examination report, the Veteran stated that he began having pain shortly after returning from Saudi Arabia without specific injury.  He stated he had pain and swelling in his left hip.  The Veteran denied any previous injury to his left hip prior to service.  Left hip x-ray was negative.  

A November 2011 VA examination report reflects that the examiner diagnosed degenerative joint disease of the left hip and opined that it was less likely as not that the current left hip disability was incurred in or aggravated by any period of the Veteran's active service.  The examiner explained that the condition was related to the natural process of aging.  The examiner further found that there was no evidence of a pre-existing left hip condition. 

A September 2012 VA examination report shows that the claims file was reviewed.  The VA examiner opined that it was less likely than not (less than 50 percent probability) that there was clear and unmistakable (undebatable) evidence that any left hip disability pre-existed any period of the Veteran's periods of service.  The rationale was that the Veteran denied any history of injury involving the left hip and service treatment records did not document a chronic or ongoing left hip condition.  The examiner noted that the Veteran had a normal hip/pelvis x-ray in 1996.  The examiner also noted that the three injuries referenced in the Veteran's claims file involved the right lower extremity and not the left.  Thus, the several hip injuries of record involved the right hip, not the left hip for which service connection is sought.  

In light of the above, the Board finds that the record does not show, by clear and unmistakable evidence, that there was a diagnosis of a left hip disability prior to service or that a left hip disability had in fact, existed prior to service, and therefore, the Board finds that the presumption of soundness as to the Veteran's left hip applies.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  As the Veteran is presumed sound at service entry regarding the left hip, the Board must consider whether his current left hip disability is the result of in-service injury or disease. 

Initially, the Board finds that because the Veteran's left hip complaints are attributed to a known diagnosis of degenerative joint disease or arthritis, the presumption of service connection under 38 C.F.R. § 3.317 is not applicable.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2013).

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left hip disability.  Arthritis was first documented in November 2011, well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2013).  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, the Board notes that the only medical opinion to address the probability of a medical relationship between the Veteran's left hip disability and service weighs against the claim.  The November 2011 VA examiner diagnosed degenerative joint disease of the left hip and opined that it was less likely as not that the current left hip disability was incurred in or aggravated by any period of the Veteran's active service.  The examiner explained that the condition was related to the natural process of aging.  The Board finds that opinion constitutes probative evidence on the medical nexus question, based as it was on review of the Veteran's documented medical history and assertions and physical examination.  The November 2011 opinion provided a rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor his attorney has presented or identified any contrary medical opinion that supports the claim for service connection for a left hip disability.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether a left hip disability and arthritis are related to service requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Therefore, the Veteran's statements do not constitute competent medical evidence in support of his claim.

Accordingly, the Board finds that the claim for service connection for a left hip disability must be denied.  The Board finds that the preponderance of the evidence is against the claim, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Skin Disability

An August 1992 VA medical record notes that the Veteran had a rash two weeks earlier.  In December 1992, he was seen for mild superficial cellulitis of the right hand.  

A May 1995 service treatment record report of medical history (performed for pre-employment purposes) that shows a diagnosis of skin rash since his service in the Persian Gulf with decreasing episodes.

On VA general medical examination in August 2007, the Veteran was diagnosed with dermatitis. 

At a February 2009 VA Gulf War examination, the Veteran indicated that he was treated for a rash on a few occasions, but no definitive rash was observed.  He contended that he had a skin rash that was pruritic shortly after an in-service explosion.  While the Veteran was vague about the explosion, a review of the record indicated that there were several missile explosions, one of which had an ammonia smelling chemical in it, that he claimed caused him to break out in a red rash on his face and arms and subsequently went away after one week.  The Veteran complained of recurrent rashes on his face and arms, but no chronic rash could be found and he denied any treatment for a rash in the past year. He also contended that during an explosion he had hair loss on his chest, legs, and arms which occurred upon his return to the states.  However, the Veteran reported that he had not had any recurrent rash since he began treatment almost one year ago. On examination, the examiner found no evidence of a skin disorder or rash and opined that there was no evidence to support an undiagnosed condition that would lead to a chronic dermatitis. 

In a March 2011 VA Gulf War examination report, the Veteran reported that his skin rash consisted of loss of hair on his chest, arms, and legs after returning from Desert Storm.  He also reported a problem with red bumps on his arms, legs and trunks that were present for about a year after returning from Saudi Arabia.  He had not had any recurrence of the red bumps.  

An August 2011 VA medical record shows that the Veteran had a macular rash on the torso and legs.  

An October 2011 VA skin disease examination report shows that the Veteran was diagnosed with dermatitis.  The Veteran stated that he developed a palpable rash that occurred intermittently after being exposed to multiple chemicals in Saudi Arabia.  The Veteran asserted that he complained of a rash multiple times in the past, but it usually resolved by the time of his appointment.  The examiner remarked that the Veteran had claimed a disability pattern of symptoms involving the skin that was possibly related to environmental exposure that met the criteria for an undiagnosed illness.  The examiner, in an attempt to reconcile the prior findings, opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran was seen for complaints of rashes in August 1992 and February 1993and that the Veteran reported exposure to multiple chemicals in Saudi Arabia.  The examiner stated that the etiology of the rash was not clear.  The appearance and intermittent pattern of the dermatitis was not consistent with lupus, psoriasis, lichen planus, or other known diagnosis.  The examiner noted that the Veteran had a history of being homeless and on examination did not have any evidence of scabies or bacterial or fungal infection.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for a skin disability, diagnosed as dermatitis, on the basis of the October 2011 VA examiner's favorable medical opinion.  That VA examiner indicated that the Veteran's claims folder, to include the service treatment records, had been reviewed.  Based on the VA examiner's statements, it appears that he essentially determined that the Veteran's dermatitis was related to active service.  There is also no competent medical opinion which explicitly refutes that of the October 2011 VA examiner.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (only medical evidence may be considered to support medical findings, the Board is not free to substitute its own judgment for that of an expert.).  The relationship between the Veteran's skin disability and service need only be as likely as not, which the October 2011 VA compensation examiner has confirmed is the case.  Alemany v. Brown, 9 Vet. App. 518 (1996).  Therefore, the Board finds that service connection is warranted for a skin disability, diagnosed as dermatitis.  38 C.F.R. § 3.102 (2013); 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability, diagnosed as anxiety disorder, is granted.  

Service connection for a respiratory disability, to include as due to an undiagnosed illness disorder or as secondary to nicotine dependence and cigarette smoking, is denied.

Service connection for a left hip disability, to include as due to an undiagnosed illness, is denied.

Service connection for a skin disability, diagnosed as dermatitis, is granted.  


REMAND

In February 2011, the Board remanded the issues of entitlement to service connection for pain and swelling of the joints, headaches, a skin disability, a disability manifested by difficulty swallowing, and multiple chemical sensitivities for additional development, to include a Gulf War examination.  In March 2011 and in November 2011, the Veteran was provided Gulf War examinations with several other examinations to address these claims for service connection.  The Board notes that in June 2013, the RO issued a supplemental statement of the case that did not include consideration of the examinations performed in March 2011 and in November 2011.

VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the Board acknowledges that it has reviewed the new evidence, it has done so solely for the purpose of remanding the claim, which is not prejudicial to the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c) (2013).  To ensure that VA meets its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand the Veteran's claims should be reviewed with consideration of all evidence received since the last RO adjudication. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims for service connection for pain and swelling of the joints, headaches, a disability manifested by difficulty swallowing, and multiple chemical sensitivities, to include consideration of March 2011 and November 2011 VA examinations.  If any decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


